l)ismiss: Opinion filed Octoher 26, 2012




                                               In The
                                 Qtnirt Df Appiats
                         .FIftt itrirt tif Jixai at at1ai
                                       No. 05-1 2-00760-CV


                              SCOTT RiDGE, ET AL, AppeHants

                                                 V.

                                JON .JESSKN, ET AL., Appellees


                        On Appeal from the 95th JudiciaL District Court
                                    flallas County, Texas
                            Trial Court Cause No. DC-08-04870-I)


                              MEMORANDUM OPINION
                            Before Justices Bridges, Richter, and Lang
                                   Opinion By Justice Richter

       Before the Court is appellants’ motion to dismiss the appeal. Appellants inform the Court

that the parties’ have setled their differences. Accordingly, we grant appellants’ motion and dismiss

the appeal See TEx. R. Aiw. P. 42.l(a)(l).




                                                      JUSTICE

I 20760F.P05
                                          \\••

                                     (ituiti
                                                 :
                                                 Lii   :‘pi’iL
                        fii11! JiLrirL           Lif   ixa iL Jt11a


                                        JUDGMENT
SCOTT RiDGE AND RIDGE INSURANCE,                        Appeal from the 95th Judicial District Court
INC., Appellants                                        of Dallas County, Texas. (Tr.Ct.No. DCOX-
                                                        04870-D).
No. OS 1 2-OO76OCV           v                          Opinion delivered by Justice Richter, Justices
                                                        Bridges and Lang, participating.
JON JESSEN, JULI JESSEN, GOWAN
COMPANY LL(             YORICK INC
BRANDON EBI [           CORRIF IZBEL
MADISON PARK MUSIC INC CASTULO
1)1 LGADO PATRI( IA DLLGADO, ( D
IN’v ES FIG \ I IONS IN( \ UCHAN I IAN
Ml)     LH\I I \N000’\ NFUROIOG
ANI)IIE \DA( III ([NI LR INC LARR’
SC[1MITT, AARON C. WESCOTT.
MICHAEL           K.  RUSSELL, AND
RECREATIONAL MANAGEMENT, INC..
Appellees

       Based on the Court’s opinion of this date, the appeal is D1Sl’1ISSEi).

       it is ORDERED that the parties bear their own costs of the appeal.


Judgment entered October 26, 2012.




                                                        JUSTICE